Citation Nr: 1437053	
Decision Date: 08/19/14    Archive Date: 08/27/14

DOCKET NO.  08-20 877	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

Entitlement to a higher initial rating for posttraumatic stress disorder (PTSD), rated at 30 percent prior to January 20, 2010, and at 50 percent beginning on that date.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

E. Joyner, Counsel


INTRODUCTION

The Veteran served on active duty from May 1970 to December 1971.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  The September 2005 rating decision granted service connection for PTSD and assigned a 30 percent rating, effective February 24, 2005, the date of the Veteran's claim for service connection.  

Thereafter, in March 2011 the RO granted an increased rating of 50 percent for PTSD, effective January 20, 2010, the date the RO indicated the medical evidence first shows an increase in severity warranting a higher evaluation.  As this is not the highest possible rating for this disability, the appeal continues.  See AB v. Brown, 6 Vet. App. 35 (1993).

In January 2010 the Veteran testified at a videoconference hearing held before the undersigned Veterans Law Judge.

When the case was most recently before the Board, the issue of entitlement to a higher initial rating for PTSD was remanded, as were the issues of entitlement to service connection for peripheral neuropathy of the upper and lower extremities.  In a March 2011 rating decision, the RO granted service connection for peripheral neuropathy of the upper and lower extremities.  Because this represents a total grant of benefits sought on appeal, these issues are no longer before the Board.  See Grantham v. Brown, 114 F.3d 1156, 1159 (Fed. Cir. 1997).

In the November 2012 informal hearing presentation the Veteran, through his representative, raised the issue of entitlement to service connection for erectile dysfunction to include as secondary to PTSD, a claim to reopen a previously denied claim of entitlement to service connection for hypertension, to include as secondary to PTSD, and whether there was clear and unmistakable error in a July 18, 1985 rating decision which denied service connection for migraine headaches.  These issues have not been properly developed and are not currently before the Board.  However, they are referred to the Agency of Original Jurisdiction for proper development.  To the extent the Veteran, through his representative, is arguing in the November 2012 informal hearing presentation that an earlier effective date is warranted for TDIU, the Board notes that the November 2012 informal hearing presentation is not a timely notice of disagreement with respect to the March 2011 rating decision grating TDIU because it was received more than one year after the March 2011 rating decision was issued.

Additionally, the Board is cognizant of the ruling of the Court in Rice v. Shinseki, 22 Vet. App. 447 (2009).  In Rice, the Court held that a claim for a TDIU, either expressly raised by the Veteran or reasonably raised by the record involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  In this case, the Veteran's claim for a TDIU was denied in a December 2007 rating decision.  The Veteran did not appeal that decision.  Moreover, he has not argued, and the record does not otherwise reflect, that his service-connected PTSD rendered him totally unemployable prior to his filing of a VA Form 21-8940 on June 30, 2010.  (Although the Veteran reported in an August 2009 statement that he takes morphine, cannot work while taking medicine, and that his "current problems keep him from working," further attempts to determine which conditions he felt render him unemployable resulted in a determination (May 2010 email correspondence) that the Veteran had actually claimed that he is unable to work because of his medication for his diabetes and neuropathy, which is morphine.)  Further, the Veteran did not file a timely notice of disagreement with the effective date assigned for TDIU in the March 2011 rating decision.  Accordingly, the Board concludes that a claim for TDIU prior to January 20, 2010 is not currently before the Board.






FINDINGS OF FACT

1.  For the time period prior to January 20, 2010, the Veteran's PTSD has been productive of functional impairment comparable to occupational and social impairment with reduced reliability and productivity.

2.  At no time during the appeal period has the Veteran's PTSD been productive of functional impairment comparable to occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, thinking, or mood.
 

CONCLUSIONS OF LAW

1.  The criteria for an initial rating of 50 percent, but not higher, for PTSD for the time period prior to January 20, 2010, have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.130, Diagnostic Code 9411 (2013).

2.  The criteria for an initial rating in excess of 50 percent for PTSD for any time during the initial evaluation period have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.130, Diagnostic Code 9411 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran's filing of a notice of disagreement as to the initial rating assigned for PTSD does not trigger additional notice obligations under 38 U.S.C.A. § 5103(a).  38 C.F.R. § 3.159(b)(3) (2013).  Rather, the Veteran's appeal as to the initial rating assignment here triggers VA's statutory duties under 38 U.S.C.A. §§ 5104 and 7105, as well as regulatory duties under 38 C.F.R. § 3.103.  As a consequence, VA is only required to advise the Veteran of what is necessary to obtain the maximum benefit allowed by the evidence and the law.  This has been accomplished here, as the Veteran was issued a copy of the rating decision on appeal and a statement of the case, which set forth the relevant diagnostic code for rating the disability at issue, and which included a description of the rating formulas for all possible schedular ratings under the appropriate diagnostic code.

VA examinations were conducted in August 2005, December 2006, and January 2011.  The record does not reflect that, when considered together, these examinations were inadequate for rating purposes.  The Board finds that collectively the examinations were adequate because they were based on an examination of the Veteran, to include discussion of his complaints and symptoms, and the examination reports contain medical information sufficient to rate the Veteran's PTSD in accordance with the rating criteria.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008). 

There is no indication in the record that any additional evidence relevant to the issue decided herein is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009). 

In Bryant v. Shinseki, the United States Court of Appeals for Veterans Claims (Court) recently held that 38 C.F.R. 3.103(c)(2) (2013) requires that the Veterans Law Judge who conducts a hearing fulfill two duties to comply with the above the regulation.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  These duties consist of (1) the duty to fully explain the issue or issues on appeal and (2) the duty to suggest the submission of evidence that may have been overlooked.  In this case, the Veteran was assisted at the Board hearing by an accredited representative from The American Legion.  During the Veteran's hearing, the Veterans Law Judge and the Veteran's representative asked the Veteran and his wife questions to ascertain the current severity of his PTSD.  They also asked questions regarding current treatment.  The hearing focused on the elements necessary to substantiate the claim.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2) nor identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that the Veterans Law Judge complied with the duties set forth in 38 C.F.R. 3.103(c)(2), consistent with Bryant, and that any error in notice provided during the Veteran's hearing constitutes harmless error. 

A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  In this regard, the Board is satisfied as to compliance with the instructions from its March 2010 remand.  In addition to seeking an appropriate VA examination to determine the current severity of the Veteran's PTSD, the March 2010 remand specifically instructed the AOJ to obtain necessary authorization and identifying information from the Veteran regarding any additional treatment he has received, and to obtain the identified records.  The AOJ then sent the Veteran a letter in April 2010 requesting any such medical treatment information.  The Veteran did not respond to this letter with any information or authorization forms in order for VA to obtain any additional records regarding his PTSD treatment.  Additionally, the Veteran underwent a new VA examination in January 2011.  The Board finds that the RO has complied with the Board's instructions and that together, the August 2005, December 2006, and January 2011 VA examination reports substantially comply with the Board's prior remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).

Legal Analysis

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity. Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2013).  Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficient to identify the disease and the resulting disability and above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2013); see also Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Where the Rating Schedule does not provide for a noncompensable evaluation for a diagnostic code, a noncompensable evaluation shall be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31 (2013).

VA has a duty to consider the possibility of assigning staged ratings in all claims for increase.  Fenderson v. West, 12 Vet. App. 119 (1999); See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3 (2013).

The Veteran's and his wife's statements describing the symptoms of his service-connected PTSD are deemed competent evidence.  38 C.F.R. § 3.159(a)(2) (2013).  However, these statements must be considered with the clinical evidence of record and in conjunction with the pertinent rating criteria.

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the medical evidence pertinent to this appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record. Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

Service connection for the Veteran's PTSD was granted in a September 2005 rating decision.  An initial 30 percent rating was assigned, effective February 24, 2005, under the provisions of 38 C.F.R. § 4.130, Diagnostic Code 9411.  Thereafter, in a March 2011 decision, the RO increased the rating for the Veteran's service-connected PTSD to 50 percent, effective January 20, 2010.  Therefore, the Veteran's PTSD is rated as 30 percent disabling prior to January 20, 2010 and as 50 percent disabling beginning on January 20, 2010, under Diagnostic Code 9411.

Diagnostic Code 9411 is subsumed into the General Rating Formula for Mental Disorders (General Rating Formula).  Under the General Rating Formula, a 30 percent rating is warranted where there is occupational and social impairment with an occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

A 50 percent evaluation is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships. 

A 70 percent rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships. 

A 100 percent evaluation is warranted where there is evidence of total occupational and social impairment due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living; disorientation to time or place; memory loss for names of close relatives, own occupation or own name. 

One factor to be considered is the GAF score which is a scale reflecting the "psychological, social and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown , 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) [citing the American Psychiatric Association 's Diagnostic and Statistical Manual for Mental Disorders, Fourth Edition (DSM IV), page 32].  A GAF Score of 11 to 20 indicates that there is some danger of hurting oneself or others (e.g., suicide attempts without clear expectation of death; frequently violent; manic excitement), or an occasional failure to maintain minimal personal hygiene, or gross impairment in communication.  A GAF score of 21 to 30 indicates that behavior is considerably influenced by delusions or hallucinations, or serious impairment in communication or judgment (e.g., sometimes incoherent, acting grossly inappropriately, suicidal preoccupation), or an inability to function in almost all areas (e.g., stays in bed all day; no job, home, or friends).  A GAF Score of 31 to 40 indicates some impairment in reality testing or communication (e.g., speech at times illogical, obscure, or irrelevant), or where there is major impairment in several areas such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  A GAF of 41 to 50 indicates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., few friends, unable to keep a job).  A GAF of 51 to 60 indicates moderate symptoms (e.g., flattened affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A GAF of 61 to 70 indicates some mild symptomatology (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or social functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships. 

While the Rating Schedule does indicate that the rating agency must be familiar with the DSM IV, it does not assign disability percentages based solely on GAF scores.  See 38 C.F.R. § 4.130.  Accordingly, GAF scores do not automatically equate to any particular percentage in the Rating Schedule.  Rather, they are but one factor to be considered in conjunction with all the other evidence of record.

The medical evidence of record includes a February 2005 VA treatment record, which reflects that the Veteran was cooperative during the examination.  He was dressed casually and grooming was appropriate.  His speech was clear, coherent, and relevant to context.  There was no gross evidence of aphasia, apraxia or agnosia.  Eye contact was fair.  Significant nonverbal included becoming tearful regarding his emotional dependence on his wife.  He was oriented fully but his memory on testing was impaired.  His form of thought was logical but often circumstantial and over elaborative.  There was no gross evidence of psychotic thought process or history thereof.  Insight was limited and judgment and impulse control appeared intact.  His affect was constricted and his underlying mood was reported as nervous and depressed.  He reported feeling worthless and guilty.  He denied suicidal/homicidal ideation, plan, and/or intent.  He has no history of suicidal or homicidal ideation.  He has flashbacks at night, moreso in the past two months.  The diagnoses included PTSD, anxiety disorder not otherwise specified, and major depressive disorder.  His GAF score was noted to be 53.  The examiner stated that this reflects moderate symptom severity.  

An August 2005 VA examination report notes that the Veteran presented in casual clothes.  His grooming and personal hygiene were noted to be good.  He was alert and cooperative.  Eye contact, mannerisms, and facial expression were within normal limits.  There were no odd behaviors or tics.  Observed quality of mood was euthymic with full affect.  It was noted that the Veteran was not currently working; he last worked in October 2003 when he had his motor vehicle accident.  He is not working because of physical problems.  It was noted that he had been married five times.  He has been married to his current wife since May 2003.  He has one son with whom he is currently building a relationship, as they had only seen each other a few times throughout his son's life.  He denied a history of arrest.  He has a history of alcohol abuse, but he quit drinking all together in 2003.  He currently indicated that he had to have the medication level raised.  On examination he was alert and fully oriented.  There was no disruption in speech, thought, or communication processes.  Records indicate he has had some difficulty with memory.  He reported depressed mood daily with poor energy.  He denied suicidal or homicidal ideation.  He denied psychotic symptoms.  He does report some panic-like symptoms.  He has nightmares two to three times a week, avoidance of Vietnam movies, decreased interest in hobbies, detachment from others, and poor sleep.  He only sleeps about two hours a night and is very restless.  He has occasional irritability depending on if he had a bad night with the nightmares.  He denied any problems being in crowds or being on guard.  He and his wife enjoy riding in the mountains.  He has limited friends.  He spends most of his time around the house with his wife.  He does have friends at church but the examiner stated that there is only minimal socialization.  The Veteran stated that he does not make his own friends but is able to tolerate his wife's friends.  The examiner found that the Veteran's depression is in part due to the PTSD and cannot be considered separately.  His GAF score was noted to be 60.  

A December 2006 VA examination report notes that the Veteran has sleep disturbance (difficulty falling asleep and interrupted sleep), nightmares three to four times a week, occasional intrusive thoughts, and is short-tempered.  He takes medication.  He stated that he is sad, his appetite is okay, his concentration is poor, he cries, and he has decreased interest and energy.  He last worked three years ago and quit when he hurt his neck in a motor vehicle accident.  He reported that he did not miss work because of psychiatric symptoms.  He dresses himself, feeds himself, and tends to his own toilet needs.  He lives with his wife and he does limited chores around the house.  He has a few friends, mainly neighbors, goes to church, and spends time is with dog.  On examination he was alert, cooperative, friendly, and appropriately dressed.  There were no loose associations or flight of ideas.   There were no bizarre motor movements or tics.  His mood was tense and affect was appropriate.  He stated that he has nightmares and intrusive thoughts.  He does not have homicidal or suicidal ideation or intent.  There was no impairment of thought processes or communication.  There were also no delusions, hallucinations, ideas of reference, or suspiciousness.  He was fully oriented.  His memory, insight, and judgment appeared to be adequate.  The Veteran's GAF score was noted to be 53.  His PTSD and depressive disorder were found to mutually aggravate one another and a specific degree of impairment could not be ascribed to one diagnosis independent of the other to any degree of certainty. 

An April 2007 VA treatment record reflects that the Veteran's mood was depressed.  He reported having more flashbacks.  He has lost 30 pounds.  He attends church but does not actively take part in church activities and does not socialize.  He is forgetful.  He works in the yard and takes walks.  He reported that his relationship with his wife is good.  He denied suicidal and homicidal ideation.  On examination, he was alert and attentive.  He was appropriately dressed and groomed.  There was no evidence of involuntary movement.  His speech was coherent and goal-directed.  His mood was depressed and his affect was anxious.  There was no sign of perceptual disturbances or a thought disorder.  There was no evidence of delusions or symptoms of mania/hypomania.  The Veteran was fully oriented and his memory was grossly intact for recent and remote events.  Attention and concentration were grossly intact.  Impulse control, insight, and judgment were grossly intact.  The diagnoses included PTSD and depressive disorder not otherwise specified.  

An October 2007 VA treatment record reflects that the Veteran's memory was intact, his mood was not depressed, and his affect was appropriate.  

A December 2007 VA treatment record reflects that the Veteran reported sleeping five hours.  His nightmares are not as frequent as before.  However, recently, he "popped" his wife in the head when he was dreaming.  His mood was fair and he complained of recurrent intrusive thoughts.  Activities he participates in include walking and feeding the dog, helping around the house, and he joined the disabled American Veterans and The American Legion.  He denied suicidal and homicidal ideation.  Mental status examination revealed that he was appropriately attired.  Eye contact was good.  He was not agitated or threatening during the evaluation.  His mood was depressed.  His affect was sad and range of affect was constricted.  There were no perceptual disturbances.  There was no evidence of pressured speech, flight of ideas, or looseness of association in thought processes.  There was no evidence of mania or hypomania.  The Veteran was alert and oriented.  Memory was intact to recent and remote events.  Attention and concentration were grossly intact.  Impulse control, insight, and judgment were also intact.  

A January 2008 VA treatment record notes that the Veteran's memory was intact, his mood was depressed, and his affect was irritated.  

A May 2008 VA treatment record reflects that the Veteran denied suicidal ideation.  

A July 2008 VA treatment record reflects the Veteran's complaints of being depressed and upset.  He reported only having slept one and one half hours.  Mental status examination revealed that the Veteran was alert and oriented.  His speech was coherent and goal directed.  His mood was depressed and his affect was anxious.  There were no signs of perceptual disturbances.  There was no evidence of a thought disorder.  He denied homicidal and suicidal ideation.  He was not found to be delusional.  There were no signs of hypomania or mania.  His memory was noted to be grossly intact for recent and remote events.  Attention and concentration were grossly intact.  Impulse control, insight, and judgment were grossly intact.  

A January 2009 VA treatment record notes that the Veteran has been depressed.  His weight and appetite have been up and down.  Most nights he sleeps two hours and has nightmares.  He indicated that he works at Disabled American Veterans and The American Legion by helping at funerals.  He reported that his relationship with his wife is good.  He denied suicidal and homicidal ideation.  On examination the Veteran was appropriately dressed and groomed.  Eye contact was good.  There were no involuntary movements.  Speech was a normal rate, rhythm, and volume.  His mood was depressed and affect was anxious.  There were no signs of psychosis and no signs of mania or hypomania.  The Veteran was alert and fully oriented.  Memory was grossly intact for recent and remote events.  Attention and concentration were grossly intact.  Impulse control, insight, and judgment were grossly intact.  

At the January 2010 videoconference hearing the Veteran testified that he has no friends.  He stated that he has panic attacks a couple of times a week (or more), memory problems, difficulties completing tasks, and suicidal/homicidal thoughts.  His wife testified that he isolates himself and avoids others while at church, he prefers to stay home instead of going out shopping or he will stay in the car, he has sleep disturbances in that he will holler out in his sleep or appear to be fighting someone while sleeping, and he forgets things, including recently he forgot how to tie his tie.  She stated that he depends on her significantly in terms of decision making.  She further testified that she does not believe that the Veteran adequately described the severity of his PTSD at prior examinations, including not describing suicidal or homicidal ideation for fear that they will put him in a room and lock him up.

A January 20, 2010 VA treatment record notes that the Veteran reported having lost 20 pounds.  His appetite was noted to be "so so."  He sleeps only two hours a night and has nightmares every other night.  He denied suicidal and homicidal ideation.  He described his relationship with his wife as okay.  Examination revealed that the Veteran was alert, attentive, and appropriately attired.  There was no evidence of involuntary movements.  His speech was coherent and goal directed.  His mood and affect were irritable.  There were no perceptual disturbances.  There was no evidence of a thought disorder.  There was also no evidence of delusions, mania, or hypomania.  Memory was grossly intact for recent and remote events.  Attention and concentration were grossly intact.  Impulse control, insight, and judgment were grossly intact.  

A January 2011 VA examination report reflects that the Veteran was a good historian and there was no sign of exaggeration of symptoms.  The Veteran reported irritability, social withdrawal, reduced interest in and avoidance of social situations, poor stress tolerance, and disrupted sleep.  He also has crying spells, pessimism, excessive guilt, reduced energy, reduced motivation, and difficulty concentrating.  His appetite is okay and he denied suicidal ideation.  He and his wife described a history of poor relationships with supervisors and irritability at home and at work.  He has quit jobs impulsively several times after his irritability and mouthing off had gotten him into trouble with supervisors.  The examiner felt that the Veteran's irritability and difficulty coping with stress is considerably in excess of what one would expect from an individual with the Veteran's chronic pain and depressive symptoms.  The Veteran and his wife described their relationship as good, but affected by irritability.  He has a pretty good relationship with his son, but only sees him a few times a year due to his son's busy work schedule.  He was described by his wife as being overly-aggressive with his nine year-old grandson.  He and his wife do no socializing with other couples.  She stated that the Veteran has yelled at neighborhood kids so much that they are scared of him and avoid them.  He has no friends and no one comes to visit them.  They do not go out with other couples.  He will go to church social events one to two times a year, and to veterans meetings twice a month, but nothing more.  He is able to go to stores with his wife, but gets stressed easily and cannot tolerate it for long, physically or emotionally.  It was noted that he used to work with his hands, especially building models, but he can no longer manage it physically.  He spends most of the day watching television.  He will go on short errands to the grocery store for his wife and he does the honor guard duties for a veterans' organization.  There is no history of suicide attempts or violence/assaultiveness.  The Veteran's wife reported several incidents of inappropriate anger, expressed verbally or through road rage.  He has yelled at other drivers for cutting him off and has followed them for miles.  Ye also yelled at a cashier at a grocery store over a misunderstanding about a free turkey.  His wife also stated that he has never hit her and she has never seen or heard of him hitting anyone else.  He stopped drinking and smoking when he married her in 2003.  On examination he was appropriately dressed.  Psychomotor activity included restless handwringing.  His attitude was cooperative and friendly.  He affect was blunted and his mood was anxious and depressed.  The Veteran had some attention disturbance in that he was easily distracted.  He was not able to do serial sevens.  He was fully oriented but his thought process was found to be rambling.  He had no signs of delusions and his judgment and insight were intact.  Sleep impairment was noted in that his sleep is very restless and interrupted.  He has nightmares, calling out, and thrashing around.  He typically gets seven hours of interrupted sleep each night and he is sleepy in the daytime.  There was no evidence of hallucinations.  Evidence of inappropriate behavior included anger, road rage, and verbal abuse toward retail staff.  It was noted that the Veteran feels remorseful for this behavior afterwards.  The Veteran did not display obsessive ritualistic behavior.  There was no evidence of suicidal thoughts and his impulse control was noted to be fair.  There have been no episodes of violence.  The Veteran is able to maintain minimum hygiene.  The Veteran's PTSD has a moderate effect on household chores, engaging in sports/exercise, and participating in recreational activities.  The examiner opined that the Veteran's PTSD symptoms have a slight effect on driving and shopping, and no effect on toileting, grooming, self-feeding, bathing, dressing, and traveling.  The examiner stated that the Veteran displays a reduced interest and motivation with regard to activities of daily living, including anxiety in crowds.  He feels sad and has reduced motivation most days.  He feels pessimistic most of the time, has crying spells a few times a month, feels irritable and has no interests or energy nearly all of the time, and has excessive guilt occasionally.  His memory was normal for remote, recent, and immediate recall/events.  The examiner stated that the Veteran's PTSD symptoms are chronic.  He has recurrent memories a few times each day, nightmares three to four times a week, reliving memories daily, distress on recall of trauma two to three times a month, and physical reactions several times a week.  He avoids memories and activities daily.  He has loss of interest every day, feels distant from others most days, has numbing one to two times a week, and feels a sense of foreshortened future occasionally.  He has difficulty sleeping every night, irritability most days, and reduced concentration, hypervigilance, and exaggerated startle response continually.  The examiner stated that the Veteran reported a number of depressive symptoms that overlap with his PTSD, including sad mood, irritability, reduced interest, guilt, poor sleep, crying spells and pessimism.  The examiner stated that the PTSD and depressive symptoms are mutually aggravating and his psychiatric diagnoses cannot be further separated without undue speculation.  The Veteran's GAF was noted to be 51 overall and it was specifically noted that the GAF score cannot be separated by diagnosis without resort to speculation.  The examiner opined that the Veteran's occupational impairment has increased due to irritability, poor stress tolerance and difficulty maintaining workplace relationships due to irritability and poor tolerance of job stress.  His social impairment has been increased due to social withdrawal, reduced interest, reduced sphere of social and recreational activities, hypervigilance, irritability, and poor stress tolerance.  The examiner opined that the Veteran does not have total occupational and social impairment due to PTSD signs and symptoms, and he does not have deficiencies in most areas such as judgment, thinking, family relations, work, mood or school.  The examiner found that there is reduced reliability and productivity due to PTSD symptoms such as irritability, poor stress tolerance, social withdrawal, reduced interest, reduced sphere of social and recreational activities, hypervigilance, difficulty maintaining workplace relationships due to irritability and poor tolerance of job stress.  

A February 2011 VA treatment record notes that the Veteran continues to experience hypervigilance, exaggerated startle response, disrupted sleep, nightmares, distressing memories, anger, irritability and survivor guilt.  His wife reports that he will yell out in his sleep, calling names and telling people to get down.  He has three to four nightmares a week.  He often misinterprets his wife and takes comments personally.  He gets aggravated at the neighbor for playing loud music.  Recently he challenged several young men in a parking lot when they flipped him off because he pulled in front of their vehicle.  He drove up to them and confronted them without concern for his own safety.  He also has road rage.  He does not like to talk about his experiences in Vietnam.  He is overly cautious with his grandson and worries he will get hurt.  His grandson is scared by the Veteran's loud voice and demeanor.  The Veteran resides with his wife; they are reportedly active in The American Legion, Disabled American Veterans and their auxiliaries, and they attend church regularly.  The Veteran denied any legal history.  On examination the Veteran was appropriately dressed.  He was fully oriented, alert and cooperative.  He had good eye contact, his speech was normal, and his thought process was goal directed.  His thought content was devoid of auditory/visual hallucinations or delusions.  His mood was dysthymic and his affect was irritable.  His concentration was intact.  His memory, insight, and judgment were intact.  He denied suicidal/homicidal ideation, plan, intent.  He had no abnormal involuntary movements.  He experiences problems with motivation and concentration, emotional numbing, avoidance, flashbacks, anger/rage, not caring, anxiety, and social withdrawal.  His GAF score was noted to be 55.  

Prior to January 20, 2010, the Veteran's service-connected PTSD is currently rated as 30 percent disabling.  To warrant a higher evaluation, the evidence must show functional impairment comparable to occupational and social impairment with reduced reliability and productivity.  Beginning on January 20, 2010, the Veteran's PTSD is rated as 50 percent disabling.  To warrant a higher evaluation for this time period, the evidence must show functional impairment comparable to occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  38 C.F.R. § 4.130 .

As of February 1, 2005, the Veteran's GAF score was 53, representing moderate symptoms.  At that time his form of thought was logical but often circumstantial and over elaborative.  His insight was noted to be limited, his affect was constricted, and his mood was nervous and depressed.  He reported feeling worthless and guilty and was having more frequent flashbacks.  He denied suicidal/homicidal ideation, plan, and/or intent.  Although the Veteran's GAF score was noted to be 60 in August 2005, he continued report daily depressed mood at that time.  He also reported poor energy, panic symptoms, and irritability.  Also, in August 2005 it was now reported that he had difficulty with memory, poor energy, panic symptoms, nightmares two to three times a week, avoidance of Vietnam movies, decreased interest in hobbies, detachment from others, and poor sleep.  It was noted that he only sleeps about two hours a night and is very restless.  It was further reported that he had limited friends, spent most of his time around the house with his wife, and despite going to church, was described by the VA examiner as experiencing only minimal socialization.  The Veteran's GAF score was noted to be 53 in December 2006 and he continued to report poor concentration, decreased energy and interest, and irritability.  The medical evidence also shows that the Veteran was taking medication for his PTSD during this time period.  The medication that he was taking (Sertraline) was increased from 100 mg a day to 200 mg a day in March 2005.  His medication was switched from Sertraline to Citalopram Hydrobromide (Celexa) in May 2006, and Wellbutrin was added in July 2006.  In April 2007 the dosage of Wellbutrin was increased from 75 mg to 150 mg once a day.  In December 2007 the Wellbutrin was increased to 150 mg in the morning and 100 mg at noon.  

Importantly, the Veteran and his wife testified at the Board hearing that the Veteran tended to underrepresent his symptoms at VA medical appointments and VA examinations.  For example, he reported suicidal ideation at the hearing but said he never reported this symptom at any VA medical appointment for fear of being hospitalized as a result.  Importantly, the Veteran's GAF score at the January 2011 VA examination was 51 and in February 2011 it was 55, showing that the Veteran's PTSD symptoms were generally stable between February 2005 (when the GAF score was 53) and February 2011.

As such, with respect to the time period beginning on February 24, 2005, but prior to January 20, 2010, the Board finds that a higher 50 percent rating is warranted based upon the symptomatology found in the VA treatment records described above and based upon the Veteran's and his wife's lay testimony.  Importantly, during this time period, the medical evidence shows that the Veteran was found to have circumstantial and over elaborative speech.  Moreover, the competent and credible lay evidence as well as some of the medical evidence reflects that he had panic symptoms, difficulty concentrating, memory impairment, suicidal ideation, and social isolation and irritability resulting in difficulty establish many relationships.  As such, a 50 percent rating is warranted beginning on February 24, 2005.

A rating in excess of 50 percent is not warranted at any time during the initial appeal period, however.  Notably, there is no evidence of occupational and social impairment with deficiencies in most areas such as work, family relations, judgment, thinking or mood.  In this regard, the evidence does not show obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; spatial disorientation; or neglect of personal appearance and hygiene.  He does depend on his wife a significant amount, but he is not unable to function independently, appropriately and effectively.  In this regard, the January 2011 VA examiner opined that the Veteran is able to maintain minimum hygiene.  The examiner also opined that the Veteran's PTSD has only a moderate effect on household chores, sports, and recreational activities, has only a slight effect on driving and shopping, and has no effect on toileting, grooming, self-feeding, bathing, dressing, and traveling.  He has difficulty with social relationships and is impulsively irritable and angry, but he still attends church, volunteers at veterans' organizations, and was noted to be building a relationship with his son.  Moreover, despite some evidence of rambling, his speech was noted to be spontaneous, clear, and coherent, and his judgment and insight were consistently noted to be intact.  The Board acknowledges that the Veteran's condition has affected his mood, and has somewhat affected his marriage, as well as his social and occupational interpersonal relationships due to his temper; however, this impairment in social relationships and disturbance of motivation and mood is contemplated by the 50 percent rating assigned.  He does have low energy but he does attend church, volunteer at veterans' organizations and spends time with his family.  He does not have an inability to establish and maintain effective relationships, as evidenced by his consistent reporting that he and his wife have a good relationship (with the exception of once describing it as "okay" and as being affected by his irritability).  He also reported being in the process of building a relationship with his son and spending time with his grandson.  He was noted to be overly aggressive and at times scares his grandson, but there is no evidence that the relationship is not established and being maintained.  He avoids people at church and does not make or have his own friends; however, he did join Disabled American Veterans and The American Legion and reportedly volunteers and participates without incident at those organizations and events.  The Veteran does not work and reported difficulty getting along with his supervisors in past employment.  Given the Veteran's difficulty adapting to stressful circumstances, irritability, and tendency to isolate, clearly there would be some occupational impairment.  However, such impairment is also contemplated by the 50 percent rating assigned.  In fact, the January 2011 VA examiner expressed that the Veteran would have impairment due to irritability, poor stress tolerance and difficulty maintaining workplace relationships due to irritability and poor tolerance of job stress.  However, the examiner equated this level of impairment with the currently assigned 50 percent rating.  Therefore, despite the Veteran's indication that he has quit jobs impulsively due to his PTSD and that his symptoms warrant a higher rating, the Board affords the VA examiners' opinions greater probative value as the VA examinations were performed specifically for the purpose of determining the severity of the Veteran's symptoms and with explicit consideration of VA rating criteria. 

For these reasons, the Board finds the criteria for a disability rating of 50 percent have been met for the rating period prior to February 24, 2010 (as of the date of claim, February 24, 2005).  38 C.F.R. § 4.130.  However, because functional impairment comparable to occupational and social impairment with deficiencies in most areas is not established, the preponderance of the evidence is against the assignment of a 70 percent rating for any time period.  See 38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Other Considerations

Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating. 

Here, the Board finds the Veteran's disability picture is not so unusual or exceptional in nature as to render the ratings assigned for the periods on appeal inadequate.  The Veteran's service-connected PTSD is evaluated as a psychiatric disability, the criteria of which is found by the Board to specifically contemplate the level of occupational and social impairment caused by this disability.  Thun, 22 Vet. App. at 115; see also 38 C.F.R. § 4.130, Diagnostic Code 9411.  During the pendency of the appeal, the Veteran's PTSD was manifested by depression, anxiety, hypervigilance, an exaggerated startle response, social isolation, intrusive thoughts, flashbacks, nightmares, irritability, memory impairment and impairment of concentration.  When comparing this disability picture with the symptoms contemplated by the Rating Schedule, the Board finds that the Veteran's experiences are contemplated by the evaluation assigned for the period on appeal.  Evaluation in excess of that assigned are provided for greater functional impairment, but the medical evidence does not demonstrate that such levels of functional impairment were present in this case.  Here, the Board finds that the criteria for the evaluation assigned more than reasonably describe the Veteran's disability level and symptomatology during the period on appeal, and therefore, the schedular evaluation is adequate, and no referral is required.  Therefore, the Veteran's disability picture is contemplated by the Rating schedule; no extraschedular referral is required.  Moreover, the evidence does not show frequent hospitalizations or marked interference with employment.  The Veteran reportedly stopped working in 2003 due to physical health problems.  He did report that he had difficulty with supervisors and impulsively quit some jobs due to an inability to get along with supervisors, but he did not describe marked interference with employment when he was employed or an inability to obtain another job due to his PTSD after he quit one.  He did not describe missing any work and none of the VA examiners have found the Veteran to have any interference with employment due to his PTSD beyond that contemplated by the rating criteria.  The Veteran's PTSD symptoms result in a level of occupational impairment which is contemplated by the 50 percent rating assigned.  Consequently, no extraschedular referral is required in this case. 


ORDER

Entitlement to a 50 percent rating for PTSD for the time period prior to January 20, 2010 is granted.

Entitlement to a rating in excess of 50 percent for PTSD is denied for the entire appeal period.



______________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


